Order entered January 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01284-CV

                           KENNETH LEO BUHOLTZ, Appellant

                                               V.

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02337-2018

                                           ORDER
       By letter dated January 14, 2019, the court reporter informed the Court that appellant has

not requested preparation of the reporter’s record in the underlying case. In correspondence with

this Court, appellant has requested the reporter’s record only from a hearing held in a special

commissioner’s court on October 18, 2018 in an on-going companion case involving eminent

domain. This Court’s review is generally limited to the record before the trial judge. See Perry

Homes v. Cull, 258 S.W.3d 580, 596 n.89 (Tex. 2008). Because appellant has not requested the

record of the hearing on appellee’s plea to the jurisdiction, the subject of this appeal, we

ORDER the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       On the Court’s own motion, we DIRECT the Clerk of this Court to send appellant a
paper copy of the clerk’s record. Appellant shall file his brief by March 4, 2019.




                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE